Citation Nr: 1812812	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin condition.

2. Entitlement to service connection for a skin condition.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for dizziness and fainting.

4. Entitlement to service connection for dizziness and fainting. 

5. Entitlement to service connection for left shoulder arthritis.

6. Entitlement to service connection for arthritis of the neck.

7. Entitlement to service connection for left knee arthritis.

8. Entitlement to service connection for sinusitis. 
9. Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD), to include depression and anxiety.

10. Entitlement to service connection for a cervical herniated disc.

11. Entitlement to service connection for a foot and toe infection.

12. Entitlement to service connection for chronic fatigue syndrome, claimed as fatigue. 

13. Entitlement to an effective date prior to March 15, 2013, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  

The Board notes that the Veteran submitted two VA 9 forms in response to the January 2014 statement of the case.  In the first VA 9 form received by VA, the Veteran indicated that he wanted a Board hearing.  In the second VA 9 form received by VA, the Veteran indicated he did not want a Board hearing.  There are no additional requests for a hearing of record.  Thus, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

The issue of service connection for foot/toe infection is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. In a July 1997 Board decision, the Board denied service connection for a skin condition; the evidence associated with the claims file subsequent to this decision relates to an unestablished fact necessary to substantiate the claim for service connection for a skin condition, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.

2. In-service exposure to Agent Orange is presumed, and the Veteran has a diagnosis of chloracne.

3. In an unappealed September 1968 rating decision, the Veteran was denied service connection for dizziness and fainting spells; the evidence associated with the claims file subsequent to this decision is cumulative or redundant of the evidence previously of record.

4. There is no indication of a causal or etiological link between the Veteran's arthritis of the left shoulder and his active service.   

5. The record does not reflect a current diagnosis or persistent or recurrent symptoms of a neck condition other than complaints of neck pain. 

6. There is no indication of a causal or etiological link between the Veteran's arthritis of the left knee and his active service.   

7. There is no indication of a causal or etiological link between the Veteran's sinusitis and his active service.

8. The Veteran is already being compensated for symptoms of depression and anxiety as part of his total rating for his service-connected PTSD; and there is no indication of a causal or etiological link between the Veteran's depression and anxiety and his active service. 

9. There is no indication of a causal or etiological link between the Veteran's cervical herniated disc and his active service.

10. The record does not reflect a current diagnosis for chronic fatigue syndrome; the persistent symptoms of fatigue have been linked to other medical conditions. 

11. The first formal or informal claim for a psychiatric condition was received on April 20, 2011, the first valid diagnosis of  PTSD was on November 12, 2014 .


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2. Service connection for a skin condition, chloracne, is granted on a presumptive basis for Agent Orange exposure.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a), 3.309(e) (2017).

3. New and material evidence has not been received to reopen a claim of entitlement to service connection for dizziness and fainting spells.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for service connection for arthritis of the left shoulder have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

5. The criteria for service connection for arthritis of the neck have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

6. The criteria for service connection for arthritis of the left knee have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

7. The criteria for service connection for sinusitis have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

8. The criteria for service connection for a psychiatric condition other than PTSD, claimed as depression/anxiety have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

9. The criteria for service connection for a cervical herniated disc have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

10. The criteria for service connection for chronic fatigue syndrome, claimed as fatigue, have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

11. The criteria for an effective date earlier than March 15, 2013, for the grant of service connection for PTSD have not been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in May 2011.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well as VA has obtained all identified and available service and post-service treatment records.  With regard to the Veteran's claims of entitlement to service connection for a left knee condition, a left shoulder condition, neck arthritis, herniated disc, and sinusitis, the Board finds that there is no indication of an in-service event or injury for these conditions; additionally, the only evidence of a possible connection between these claimed conditions and service are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination). As to the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, there is no current diagnosis of this condition, and his symptoms of fatigue have been attributed to his COPD and/or hypertension. Thus, there is no obligation on the part of VA to obtain an examination or opinion in connection with this condition. 
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Skin Condition

In a July 1997 decision, the Board denied the Veteran's claim for service connection for a skin condition because there was no competent medical evidence of a skin disease associated with Agent Orange exposure and also no medical evidence of a nexus between the Veteran's skin condition and his active service.  

In April 2011, the Veteran filed another claim for service connection for a skin condition due to Agent Orange exposure.  Subsequent to filing this claim, the Veteran submitted an October 2015 dermatology progress note, which cites an October 2011 medical record from John Dingell Clinic indicating that the Veteran's "single follicular papule on auricle supports Agent Orange chloracne along with shoulders and posterior neck."  This evidence was not of record at the time of the previous denial.  As such, the Board considers the evidence new.  Nor is the evidence cumulative or redundant of any evidence already of record.  Thus, the medical record indicating chloracne raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin condition.  

Hence, the low threshold criteria for reopening have been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for a skin condition is reopened.  38 C.F.R. § 3.156(a).

Dizziness

In a September 1968 rating decision, the Veteran was denied service connection for dizziness because there was no evidence of in-service incurrence or that the condition still existed.  This decision was not appealed within a year and therefore became final.

In April 2011, the Veteran filed another claim for dizziness and fainting spells.  Medical records associated with the Veteran's file since the April 2011 claim reflect complaints of dizziness and fainting.  An April 2012 ER note from Detroit VA Medical Center (VAMC) reflects the Veteran's report that two days prior, he passed out while trying to stand up and that this had been going on since the 1960s.  Additionally, an August 2017 ER note from Detroit VAMC indicates that the Veteran had complained of dizziness, weakness and lightheadedness.  While the records are new, they only reflect complaints of dizziness and fainting, which were already of record.  Thus, the new evidence is cumulative or redundant of evidence already of record.  Additionally, there is still no diagnosis for a dizziness condition.  

As such, the Board finds that the evidence is not material, and reopening of a claim for dizziness and fainting spells is denied.   

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Skin Condition 

The record establishes that the Veteran is presumed to have been exposed to Agent Orange during service; he is already service connected for diabetes mellitus type II due to Agent Orange exposure.  Therefore, exposure to Agent Orange is conceded per 38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  Thus, at issue is whether he has a diagnosis for a condition listed in 38 C.F.R. § 3.309(e).  

The list in 38 C.F.R. § 3.309(e) includes "chloracne or other acneform disease consistent with chloracne."  In this case, the record reflects that the Veteran has chloracne.  As mentioned, the October 2015 dermatology progress note cites an October 2011 note from John Dingell Clinic indicating "single follicular papule on auricle supports Agent Orange chloracne along with shoulders and posterior neck."  The October 2015 dermatology report also notes a December 2011 note from Dr. P. and Dr. A. at John Dingell Clinic indicating a final diagnosis of "keloids and follicular cysts in classic distribution areas for chloracne consistent with equal or greater likelihood of chloracne and therefore of Agent Orange complication."  While the October and December 2011 reports are not of record, the Board has no reason to doubt the adequacy of this evidence given that the reports were included in a medical report.  Nor did the October 2015 examiner indicate that the assessments were incorrect.  Thus, the Board finds the reports of chloracne probative.  

Looking at the totality of the evidence and resolving any reasonable doubt in favor of the Veteran, the Board finds that the record supports that the Veteran has chloracne.  38 U.S.C § 5107(b).  As chloracne is a presumptive disease listed under 38 C.F.R. § 3.309(e) and Agent Orange exposure has been established, presumptive service connection is warranted.  

Neck Arthritis

The Veteran contends that he has arthritis of the neck due to Agent Orange exposure.  However, review of the record does not reveal a diagnosis for neck arthritis or any other neck condition.  To the contrary, a January 1981 VA examination report regarding the Veteran's neck indicates a diagnosis of "no cervical strain."  A January 2011 notification letter from Detroit VAMC indicates that the impression of the Veteran's September 2010 spine MRI was "no acute compression fracture or spondylolisthesis."  The Board notes that progress notes of record reflect the Veteran's complaints of neck pain.  However, pain, by itself, is not a disability for which service connection can be granted by VA.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Accordingly, in the absence of a current diagnosis, the cornerstone element of service connection has not been met, and service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225.  The Board further notes that there is no evidence of an in-service neck injury.  To the contrary, the record reflects that the Veteran injured his neck in a post-service car accident in 1978.  Further, there is no evidence of a link between his reported neck pain and his active service. Thus, none of the elements of service connection are present.

In light of the evidence, the Board finds that the preponderance of the evidence does not support a claim of service connection for neck arthritis.  Accordingly, service connection for arthritis of the neck is denied.  

Left Shoulder, Left Knee, and Herniated Disc

The Veteran also contends that he has arthritis of the left shoulder and left knee as well as a herniated disc due to Agent Orange exposure.  

While the record reflects diagnoses for these conditions, the claims fail for lack of a nexus.  Although the Veteran has not been afforded a VA examination for these conditions, an examination is not warranted as the duty to assist has not been triggered.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The requirements to secure a VA examination are a low bar.

Although McClendon sets a low bar, that bar has not been met here as there is no indication of a link between the Veteran's current conditions of the shoulder, knee, and back and his active service.  The only evidence of a possible connection between the Veteran's current disabilities and his service are the Veteran's own broad and conclusory statements that the conditions are related to Agent Orange exposure, and such statements are not sufficient to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (holding that conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  

In the absence of a nexus, the claims for service connection for arthritis of the left shoulder, arthritis of the left knee, and a herniated disc are denied.    

Sinusitis 

The Veteran contends that he has chronic sinusitis due to tear gas exposure during basic training in service.  

The record reflects that the Veteran has a current diagnosis of sinusitis given the September 2011 progress note from Detroit VAMC that indicates an assessment for chronic sinusitis.  

While the Veteran has stated that his condition is due to in-service tear gas exposure, the claim fails for lack of a nexus.  Although the Veteran has not been afforded a VA examination for this condition, an examination is not warranted because there is no indication of a link between the Veteran's current sinusitis and his service other than his broad and conclusory statements that the condition is linked to in-service tear gas exposure.  As discussed above, such statements are not sufficient to trigger the duty to assist.  See McClendon v. Nicholson; Waters v. Shinseki, 601 F.3d at 1278-79.  In the absence of a nexus, the claim of entitlement to service connection for sinusitis is denied.   

Psychiatric condition other than PTSD

The Veteran is currently service-connected for PTSD.  The Board notes that his depression and anxiety symptoms have been attributed to the Veteran's PTSD, for which is rated at 100 percent.  As such, there is no disability to adjudicate without pyramiding in violation of 38 C.F.R. § 4.71a.

Additionally, there is no duty to assist in providing the Veteran an examination or seeking an opinion regarding the Veteran's depression as there is no indication of a nexus between these conditions and his active service.  See McClendon v. Nicholson; Waters v. Shinseki. In light of the evidence, service connection for a psychiatric condition, claimed as depression/anxiety is denied.    
Chronic Fatigue Syndrome

The Veteran contends that he has chronic fatigue syndrome due to Agent Orange exposure.  Review of the record does not reveal a diagnosis for chronic fatigue syndrome.  While the record reflects reports of persistent fatigue, the Veteran's fatigue has been linked to other conditions.  A September 2015 ambulatory care note from Detroit VAMC indicates generalized fatigue in association with the Veteran's COPD.  A November 2012 ambulatory care note from Detroit VAMC indicates reports of increased fatigue in relation to the Veteran's hypertension.  

Moreover, there is no indication of a link between the Veteran's fatigue symptoms and his service, and the Veteran did not serve in the SouthWest Asia theater of operations during the Persian Gulf  War, thus, consideration of his claim under the provisions of 38 C.F.R. 3.317 (2017) is not appropriate.  As such, the duty to assist and provide an examination for this condition has not been triggered.  See McClendon v. Nicholson; Waters v. Shinseki.

In the absence of a current diagnosis of chronic fatigue syndrome and the absence of a nexus between his claimed fatigue symptoms and his active service, service connection for chronic fatigue syndrome, claimed as fatigue, is denied.  

Effective Dates

In assigning effective dates, the general rule is that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. 

Prior to March 24, 2015, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In the instant case, the Veteran has been assigned an effective date of March 15, 2013, for his award of service connection for PTSD.  He seeks an earlier effective date.  

The outcome of this claim falls on the determination of the date the claim was first received and the date entitlement to service connection for PTSD arose. Whichever is the later of these two dates is the effective date. 

The record shows that the Veteran filed a claim for service connection for PTSD on March 15, 2013.  Prior to this date on April 20, 2011, he filed a claim for service connection for depression and anxiety attacks.  The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the Board construes the April 20, 2011 claim for depression and anxiety is a general claim for psychiatric conditions.  Thus, the date of claim for service connection for PTSD is April 20, 2011.  There is no communication from the Veteran prior to this date representing intent to file a claim for service connection for any psychiatric condition.  

As to date entitlement arose, a diagnosis is basic criteria for entitlement to benefits.  In this case, the record does not reflect a diagnosis for PTSD until the November 12, 2014, VA examination.  The Board acknowledges that the Veteran was participating in a PTSD program as early as April 2013 as reflected in the Detroit VAMC records.  However, the record does not support that there was an actual diagnosis of PTSD at that time.  A November 2012 PTSD screening from Detroit VAMC was negative.  Following this screening, a March 2013 behavioral care note indicates that the Veteran reported vague PTSD symptoms and was being scheduled for a PTSD consult.  The March 2013 PTSD consult indicates that the Veteran reported that he was interested in participating in the PTSD program.  The follow up April 2013 Initial PTSD Clinic Intake Assessment notes the Veteran's reports of PTSD symptoms, but the diagnosis was alcohol dependence/ drug-induced mood disorder.  As a diagnosis for PTSD was not provided until November 12, 2014, the date entitlement arose is November 12, 2014.  

The Board acknowledges the Veteran's statements that he is entitled to an effective date for his PTSD for 1965 or 1966 because that is when he began to notice the symptoms in service.  However, as there was no valid diagnosis of PTSD or any other condition at that time, he had not met basic entitlement criteria.    

As entitlement did not arise until November 2014, this is the later of the two dates - date of claim and date entitlement arose. Even assuming arguendo that there was a diagnosis in April 2013 when the Veteran began the PTSD program, the date entitlement arose would then be April 2013, which is still after the effective date currently assigned. Thus, the effective date cannot be earlier than the March 15, 2013 date already assigned, even allowing for the April 20, 2011, date of claim.   Thus, entitlement to an effective date prior to March 15, 2013, for the award of service connection for PTSD is denied.  


ORDER

As new and material evidence has been received, the claim for service connection for a skin condition is reopened.  

Service connection for a skin condition, chloracne, is granted.

As new and material evidence has not been received, reopening of the claim for service connection for dizziness and fainting spells is denied.  

Service connection for arthritis of the left shoulder is denied.

Service connection for arthritis of the neck is denied.  

Service connection for arthritis of the left knee is denied.

Service connection for sinusitis is denied.

Service connection for a psychiatric condition other than PTSD, claimed as depression/anxiety is denied.

Service connection for a cervical herniated disc is denied.

Service connection for chronic fatigue syndrome, claimed as fatigue, is denied.

An effective date prior to March 15, 2013, for the grant of service connection for PTSD is denied.  


REMAND

The Veteran contends that his foot/toe condition is due to exposure to Agent Orange in service.  The Veteran has not undergone a VA examination for any toe or foot conditions, and the Board determines that an examination is now warranted per McClendon.  The record reflects that the Veteran has a diagnosis for fungal infection of the feet.  The October 2015 dermatology note from Detroit VAMC assessing the Veteran's skin condition indicates an assessment of tinea pedis.  The Veteran has also asserted an in-service event, and there is an indication of an association to his current condition and service as some skin conditions are linked to Agent Orange.  However, the record is insufficient to decide the claim as there is no medical evidence of a nexus.  As such, the Board determines that the low bar of McClendon has been met, and the duty to assist has been triggered.

Accordingly, remand is necessary for a VA examination to assess the nature and etiology of the Veteran's foot/toe condition.  In assessing what foot/toe infection the Veteran has, the examiner is advised to also account for whether the condition may be related to exposure to Agent Orange, which is presumed for this Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any VA or private facilities where he has been treated for his foot/toe infection.  Obtain any identified VA records that have not already been obtained.  For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records.

2. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his foot/toe infection.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Any opinions provided must be accompanied by a rationale.  

The examiner is asked to first identify what, if any, current or past foot/toe infections the Veteran has.  
For each diagnosed foot/toe infection, the examiner is asked to provide an opinion as to the following:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the condition is related to the Veteran's active service.

b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is related to exposure to Agent Orange or other herbicides.

3. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought remain denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


